       Case 2:18-cr-00139-WBS Document 44 Filed 05/06/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_labaree@fd.org
5
6    Attorney for Defendant
     DAVID DONALD SAVAGE
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:18-cr-139 WBS
12                   Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13           v.
14   DAVID DONALD SAVAGE,                          DATE:           May 11, 2020
                                                   TIME            9:00 a.m.
15                   Defendant.                    JUDGE:          Hon. William B. Shubb
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Quinn Hochhalter, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,

20   attorneys for David Donald Savage, that the status conference scheduled for May 11, 2020 be

21   vacated, and that a Change of Plea hearing be set for June 29, 2020 at 9:00 a.m.

22           The reasons for this continuance is to allow defense counsel additional time to prepare

23   and investigate, and to meet and confer with her client prior to the next date of hearing, and to

24   work with the government toward a resolution. Since the date of the previous stipulation

25   continuing the case, the parties have conducted significant further work toward resolution of the

26   case.

27           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

28   excluded from this order’s date through and including June 29, 2020, pursuant to 18 U.S.C.

      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
       Case 2:18-cr-00139-WBS Document 44 Filed 05/06/20 Page 2 of 3



1    § 3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
2    based upon continuity of counsel and defense preparation.
3    DATED: May 5, 2020                  Respectfully submitted,
4
                                                 HEATHER E. WILLIAMS
5                                                Federal Defender

6                                                /s/ Hannah R. Labaree
                                                 HANNAH R. LABAREE
7                                                Assistant Federal Defender
                                                 Attorney for DAVID DONALD SAVAGE
8
9    DATED: May 5, 2020                          McGREGOR W. SCOTT
                                                 United States Attorney
10
                                                 /s/ Quinn Hochhalter
11                                               QUINN HOCHHALTER
                                                 Assistant United States Attorney
12
                                                 Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order             -2-
      to Continue Status Conference
       Case 2:18-cr-00139-WBS Document 44 Filed 05/06/20 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders that the May 11, 2020 status conference be VACATED and that a
9    Change of Plea hearing be SET for June 29, 2020, at 9:00 a.m. The Court further orders the time
10   from May 11, 2020 up to and including June 29, 2020, excluded from computation of time
11   within which the trial of this case must commence under the Speedy Trial Act, pursuant to 18
12   U.S.C. §§3161(h)(7), and Local Code T4.
13
     Dated: May 5, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
